Exhibit 10.1

 

Execution Version

 

INTREPID POTASH, INC.

 

FIFTH WAIVER TO

 

NOTE PURCHASE AGREEMENT

 

$60,000,000 3.23% Senior Notes, Series A, due April 16, 2020

$45,000,000 4.13% Senior Notes, Series B, due April 14, 2023

$45,000,000 4.28% Senior Notes, Series C, due April 16, 2025

 

Dated as of July 29, 2016

 

To the Holders of the Senior Notes

of Intrepid Potash, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement dated as of August 28, 2012
among Intrepid Potash, Inc. (the “Company”) and the Purchasers listed in
Schedule A attached thereto, as amended by that certain First Amendment to Note
Purchase Agreement dated as of January 15, 2016 (as so amended, the “Existing
Note Purchase Agreement”), pursuant to which the Company issued (i) $60,000,000
aggregate principal amount of its 3.23% Senior Notes, Series A, due April 16,
2020; (ii) $45,000,000 aggregate principal amount of its 4.13% Senior Notes,
Series B, due April 14, 2023; and (iii) $45,000,000 aggregate principal amount
of its 4.28% Senior Notes, Series C, due April 16, 2025 (collectively, the
“Notes”).  You are referred to herein individually as a “Holder” and
collectively as the “Holders.”  The Existing Note Purchase Agreement, as
modified by this Fifth Waiver to Note Purchase Agreement (this “Waiver
Agreement”) and as may be further amended, restated, supplemented or otherwise
modified from time to time, is referred to herein as the “Note Purchase
Agreement”.  Capitalized terms used and not otherwise defined herein have the
meanings ascribed to them in the Note Purchase Agreement.

 

Pursuant to the Waiver to Note Purchase Agreement dated as of March 23, 2016 by
and among the Company and the Holders, each of the Holders waived compliance by
the Company with Sections 10.1 and 10.2 of the Note Purchase Agreement for the
fiscal quarter ended March 31, 2016 until May 13, 2016.

 

Pursuant to the Second Waiver to Note Purchase Agreement dated as of May 6, 2016
by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until June 30, 2016.

 

1

--------------------------------------------------------------------------------


 

Pursuant to the Third Waiver to Note Purchase Agreement dated as of June 30,
2016 by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until July 15, 2016.

 

Pursuant to the Fourth Waiver to Note Purchase Agreement dated as of July 15,
2016 by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until July 29, 2016.

 

The Company has further requested that compliance by the Company with Sections
10.1 and 10.2 of the Note Purchase Agreement for each of the fiscal quarters
ended March 31, 2016 and June 30, 2016 (collectively, the “Specified Quarters”)
be waived from July 29, 2016 until September 30, 2016.  The undersigned Holders
have agreed to such waivers on the terms and conditions set forth herein.

 

But for the Waivers (as defined below) provided herein, Events of Default would
exist under Section 11(c) of the Note Purchase Agreement as of March 31, 2016 as
a result of the Company’s failure to comply with Sections 10.1 and 10.2 of the
Note Purchase Agreement for the Specified Quarters.

 

The Company and the Holders have negotiated a proposed restructuring of the
financial obligations of the Company to the Holders (the “Restructuring”)
pursuant to the terms and conditions set forth in this Waiver Agreement and in
accordance with the term sheet attached as Exhibit A to that certain Officer’s
Certificate, dated July 29, 2016, addressed to the holders of the Notes and
executed by the Senior Vice President and Chief Accounting Officer of the
Company (the “Term Sheet”).

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the
undersigned Holders agree as follows:

 

1.                                      WAIVERS

 

Effective as of the Effective Date (as defined below), the undersigned Holders
agree to waive, until September 30, 2016, the requirement that the Company
comply with Sections 10.1 and 10.2 of the Note Purchase Agreement for each of
the Specified Quarters (collectively, the “Waivers”), and agree that any failure
by the Company to comply with such Sections 10.1 and/or 10.2 for the Specified
Quarters shall not constitute a Default or an Event of Default until
September 30, 2016; provided, however, that (a) if the Leverage Ratio as of
June 30, 2016 exceeds 10.70 to 1.00, or the Fixed Charge Coverage Ratio is less
than (1.50) to 1.00 as of June 30, 2016, then the Waivers shall be null, void
and of no further force or effect, and (b) the Company shall report on the
Leverage Ratio and the Fixed Charge Coverage Ratio as and when required by the
Existing Note Purchase Agreement.  Unless a further waiver is provided by the
Holders pursuant to the Note Purchase Agreement, an immediate Event of Default
shall occur under Section 11(c) of the Note Purchase Agreement on September 30,
2016, effective as of March 31, 2016.

 

2

--------------------------------------------------------------------------------


 

The Waivers are limited to their terms and do not constitute a waiver of any
other term, condition, representation, covenant or undertaking under the Note
Purchase Agreement or any of the other agreements, documents, or instruments
executed and delivered in connection therewith.  Without limiting the foregoing,
the Waivers do not and shall not apply to any other Default or Event of Default
that may currently be outstanding, and shall not apply to any future Default or
Event of Default (other than a Default or Event of Default under
Section 11(c) of the Note Purchase Agreement occurring during the period from
the Effective Date until September 30, 2016 and arising solely from the
Company’s failure to comply with Sections 10.1 and/or 10.2 of the Note Purchase
Agreement for either of the Specified Quarters).  The Company, on its behalf and
on behalf of its Subsidiaries and Affiliates, agrees that the Waivers do not
constitute or represent any agreement or commitment by any Holder to provide any
other modifications to the Note Purchase Agreement or any of the other
agreements, documents, or instruments executed and delivered in connection
therewith, or establish any course of dealing by any Holder.  Except as
expressly provided in the Waivers, (a) the Waivers do not and shall not
constitute a waiver, release or limitation upon the exercise by any Holder of
any of its rights, legal or equitable, hereunder or under the Note Purchase
Agreement or any of the other agreements, documents, or instruments executed and
delivered in connection therewith and (b) each Holder reserves any and all
rights and remedies which it has had, has or may have under the Note Purchase
Agreement and the other agreements, documents, or instruments executed and
delivered in connection therewith.

 

2.                                      RESTRUCTURING

 

The Company and each Holder agree to negotiate in good faith the definitive
documentation for the Restructuring and the transactions contemplated by this
Waiver Agreement and the Term Sheet as reasonably necessary and appropriate to
consummate the Restructuring, each of which documents shall be consistent with
this Waiver Agreement and the Term Sheet and shall be otherwise in form and
substance acceptable to the Company and the Holders.

 

The Company acknowledges and agrees that upon the Expiration Date, the Holders
shall have no further obligation whatsoever to negotiate with respect to any
restructuring of the obligations of the Company to the Holders or any
modification, amendment or waiver of the Note Purchase Agreement or the Notes or
of any Events of Default, or to refrain from exercising or enforcing Holders’
rights and remedies under the Note Purchase Agreement, the Notes or any of the
documents, agreements or instruments executed and/or delivered in connection
therewith.  As used herein, “Expiration Date” means the earliest of any of the
following:  (a) September 30, 2016, (b) the date on which any Default or Event
of Default occurs (including, without limitation, as a result of the Waivers
becoming null, void or otherwise ineffective), (c) the date on which the Company
or any Affiliate takes any action in any proceeding or in writing to challenge
or contest the validity or enforceability of, or in any manner asserts in any
proceeding or in writing the invalidity or unenforceability of, the Note
Purchase Agreement, the Notes or any document, agreement or instrument executed
and/or delivered in connection therewith, or any provision hereof or thereof, or
(d) the date on which the Company breaches any representation, warranty or
covenant set forth in this Waiver Agreement.

 

3

--------------------------------------------------------------------------------


 

3.                                      REPRESENTATIONS AND WARRANTIES

 

3.1                               No Default or Event of Default.  No event has
occurred and no condition exists that, as of the date hereof or as of the
Effective Date (after giving effect to the Waivers), would constitute a Default
or Event of Default.

 

3.2                               Authorization, etc.  The execution, delivery
and performance by the Company of this Waiver Agreement has been duly authorized
by all necessary corporate action and does not require any registration with,
consent or approval of, notice to or action by, any Person (including any
Governmental Authority) in order to be effective and enforceable.  The Note
Purchase Agreement, this Waiver Agreement and the Notes each constitute the
legal, valid, and binding obligations of the Company, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

3.3                               Compliance with Laws, Other Instruments, etc. 
The execution, delivery and performance by the Company of this Waiver Agreement
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of the Company
or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, corporate charter or by-laws, or any other Material
agreement, lease, or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.

 

3.4                               Disclosure.  This Waiver Agreement and the
documents, certificates or other writings delivered to the Holders by or on
behalf of the Company in connection herewith, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  There is no fact known to the Company
that would reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the other documents, certificates and other writings
delivered to the Holders by or on behalf of the Company.

 

3.5                               Indebtedness Under Credit Agreement.  As of
the date of this Waiver Agreement, (a) no principal or interest is outstanding
in respect of Loans (as defined in the Credit Agreement) under the Credit
Agreement and (b) the aggregate amount of all LC Obligations (as defined in the
Credit Agreement) is $500,000.

 

3.6                               Credit Agreement Waiver.  No consideration or
remuneration has been paid or will be paid to any agent or any lender under the
Credit Agreement as an inducement to enter into the Credit Agreement Waiver (as
defined below) other than the work fee described in the Credit Agreement Waiver.

 

4

--------------------------------------------------------------------------------


 

4.                                      EFFECTIVE DATE

 

The Waivers shall become effective as of the date on which each of the following
conditions precedent has been satisfied in full (the “Effective Date”):

 

4.1                               Execution and Delivery of Waiver Agreement. 
The Required Holders shall have executed and delivered this Waiver Agreement and
the Holders shall have received a counterpart of this Waiver Agreement duly
executed and delivered by the Company.

 

4.2                               Credit Agreement Waiver.  The Holders shall
have received a fully executed copy of a Waiver and Amendment No. 7 to Credit
Agreement containing waivers, until September 30, 2016 or later, of the
requirements that the Company comply with Sections 6.21(a) and (b) of the Credit
Agreement for each of the Specified Quarters and otherwise in form and substance
satisfactory to the Required Holders party hereto (the “Credit Agreement
Waiver”), and the Credit Agreement Waiver shall have been duly executed and
delivered by the Company, U.S. Bank National Association, as administrative
agent, and the Lenders (as defined in the Credit Agreement).

 

4.3                               Confirmation of Subsidiary Guaranty.  The
Holders shall have received a counterpart of the Consent and Reaffirmation
attached hereto as Annex A duly executed and delivered by each Subsidiary
Guarantor.

 

4.4                               Representations and Warranties True.  The
representations and warranties set forth in Section 3 hereof shall be true and
correct on such date in all respects.

 

4.5                               Work Fee.  Each Holder shall have received
from the Company a work fee of $5,000; such fee shall be deemed earned when paid
and shall be nonrefundable.

 

4.6                               Fees and Expenses.  The Company shall have
paid all reasonable fees, expenses and costs of the Holders’ special counsel,
Morgan, Lewis & Bockius LLP, incurred in connection with the preparation,
negotiation, execution and delivery of this Waiver Agreement and any other
documents related hereto (including, without limitation, the fees and expenses
of a financial advisor to the Holders) to the extent invoiced.

 

4.7                               Financial Statements.  The Holders shall have
received the Company’s draft internally prepared financial statements for the
fiscal quarter ended June 30, 2016.

 

5.                                      MISCELLANEOUS

 

5.1                               Optional Prepayments During Waiver Period. 
The Company hereby agrees that, notwithstanding the provisions of Sections 8.2
and 8.4 of the Note Purchase Agreement, during the period from the date hereof
through and including September 30, 2016, the Company will not provide any
notice of prepayment under Section 8.2 of the Note Purchase Agreement, or make
any prepayment pursuant to such Section 8.2, in each case unless such prepayment
is allocated among all of the Notes at the time outstanding (without regard to
series) in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.  Any failure by
the Company to comply with the foregoing

 

5

--------------------------------------------------------------------------------


 

undertaking shall constitute an immediate Event of Default under
Section 11(c) of the Note Purchase Agreement.

 

5.2                               Financial Advisor.  The Company hereby agrees,
on behalf of itself and its Subsidiaries, that, notwithstanding
Section 7.4(a) of the Note Purchase Agreement, any financial advisor engaged by
or on behalf of the Holders may, from and after the Effective Date until
September 30, 2016, upon reasonable prior notice to the Company, visit the
offices and properties of the Company and its Subsidiaries and discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s and its Subsidiaries’ officers and the independent public accountants
of the Company and its Subsidiaries, all at such reasonable times and as often
as may be reasonably requested in writing.

 

5.3                               Ratification.  Subject to the Waivers, the
Note Purchase Agreement, the Notes and each of the other agreements, documents,
and instruments executed and/or delivered in connection therewith shall remain
in full force and effect and are hereby ratified, approved and confirmed in all
respects as of the date hereof.

 

5.4                               Reference to and Effect on the Note Purchase
Agreement.  On and after the Effective Date, each reference in the Note Purchase
Agreement and in other documents describing or referencing the Note Purchase
Agreement to the “Agreement,” “Note Purchase Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import referring to the Note Purchase Agreement shall
mean and be a reference to the Note Purchase Agreement as modified hereby.

 

5.5                               Binding Effect; Transfers.  This Waiver
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Prior to the Expiration Date, no
Holder shall (a) sell, transfer, assign, pledge, hypothecate, pledge a lien,
grant a participation interest in, or otherwise dispose of, directly or
indirectly, any of its right, title, or interest in respect of any of such
Holder’s Notes in whole or in part, or (b) grant any proxies, deposit any of
such Holder’s interests in the Notes into a voting trust, or enter into a voting
agreement with respect to any such interest (each of the actions described in
clauses (a) and (b), a “Transfer”), unless such Transfer is to another Holder
party to this Waiver Agreement or any other entity that first agrees in writing
to be bound by the terms of this Waiver Agreement by executing and delivering to
the Holders a joinder substantially in the form attached hereto as Exhibit A,
provided that, nothing in this Section 5.5 shall prohibit or otherwise affect
any Holder’s pledge of its interests in the Notes to such Holder’s own lender in
the ordinary course of business so long as any such pledge shall be subject to
the terms of this Waiver Agreement.  Any Transfer made in violation of this
Section 5.5 shall be deemed null and void and of no force or effect.

 

5.6                               Governing Law.  This Waiver Agreement shall be
construed and enforced in accordance with, and the rights of the parties hereto
shall be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such state that would permit the application of the
laws of a jurisdiction other than such state.

 

5.7                               Counterparts.  This Waiver Agreement may be
executed in any number of counterparts, each executed counterpart constituting
an original, but altogether only one

 

6

--------------------------------------------------------------------------------


 

instrument.  Delivery of an executed signature page by facsimile or e-mail
transmission shall be effective as delivery of a manually signed counterpart of
this Waiver Agreement.

 

5.8                               Release.  In further consideration of the
execution by the Holders of this Waiver Agreement, the Company, on behalf of
itself and each of its Subsidiaries and Affiliates, and all of the successors
and assigns of each of the foregoing (collectively, the “Releasors”), hereby
completely, voluntarily, knowingly, and unconditionally releases and forever
discharges each of the Holders and each of their respective advisors,
professionals and employees, each affiliate of the foregoing and all of their
respective successors and assigns (collectively, the “Releasees”), from any and
all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising at law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurring on or prior to the date hereof, in any way concerning, relating
to, or arising from (a) any of the Releasors, (b) the Note Purchase Agreement,
the Notes, the Subsidiary Guaranty or any of the other agreements, documents, or
instruments executed and delivered in connection therewith, or any of the
obligations thereunder, (c) the financial condition, business operations,
business plans, prospects or creditworthiness of the Company, and/or (d) the
negotiation, documentation and execution of this Waiver Agreement and any
documents relating hereto.  The Company, on behalf of itself and the other
Releasors, hereby acknowledges that they collectively have been advised by legal
counsel of the meaning and consequences of this release.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holders have caused this Waiver
Agreement to be executed and delivered by their respective officer or officers
thereunto duly authorized.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION

 

OF AMERICA

 

 

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Director

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

THE GUARDIAN LIFE INSURANCE COMPANY OF

 

AMERICA

 

 

 

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

 

Title:

Managing Director

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

COBANK, ACB

 

 

 

 

 

By:

/s/ S. Richard Dill

 

Name:

S. Richard Dill

 

Title:

Vice President

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

AGFIRST FARM CREDIT BANK

 

 

 

 

 

By:

/s/ Christopher Reynolds

 

Name:

Christopher Reynolds

 

Title:

Assistant Vice President

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

FARM CREDIT BANK OF TEXAS

 

 

 

 

 

By:

/s/ Ria Estrada

 

Name:

Ria Estrada

 

Title:

Manager

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name:

Jeff Pavlik

 

Title:

Senior Vice President, Capital Markets

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

1ST FARM CREDIT SERVICES, PCA

 

 

 

 

 

By:

/s/ Dale A. Richardson

 

Name:

Dale A. Richardson

 

Title:

Vice President, Capital Markets Group

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

FARM CREDIT SERVICES OF AMERICA, PCA

 

 

 

 

 

By:

/s/ Steven L. Moore

 

Name:

Steven L. Moore

 

Title:

Vice President

 

 

[Signature page to Fifth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Fifth Waiver to Note Purchase Agreement (the “Waiver Agreement”) dated as of
July 29, 2016, among Intrepid Potash, Inc. (the “Company”) and certain of the
Holders party to the Note Purchase Agreement, dated as of August 28, 2012, as
amended by that certain First Amendment to Note Purchase Agreement dated as of
January 15, 2016 (as further amended, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”).  Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Note Purchase Agreement.  Without in any way establishing a
course of dealing by the Holders, each of the undersigned consents to the Waiver
Agreement and reaffirms the terms and conditions of the Subsidiary Guaranty
executed by it in connection with the Note Purchase Agreement and acknowledges
and agrees that such Subsidiary Guaranty remains and shall remain in full force
and effect and hereby reaffirms, ratifies and confirms (a) in all respects each
and every obligation and covenant made by it in such Subsidiary Guaranty and
(b) that such Subsidiary Guaranty remains the legal, valid and binding
obligation of such Subsidiary Guarantor enforceable against such Subsidiary
Guarantor in accordance with its terms.  All references to the Note Purchase
Agreement contained in such Subsidiary Guaranty shall be a reference to the Note
Purchase Agreement as modified by the Waiver Agreement and as the same may from
time to time hereafter be amended, restated, supplemented or otherwise modified.

 

Dated: July 29, 2016

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date written immediately above.

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

INTREPID POTASH — NEW MEXICO, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

[Signature Page to Consent and Reaffirmation (Note Purchase Agreement)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Holder

 

Aggregate
Principal
Amount of
Series A Notes
Outstanding

 

Aggregate
Principal
Amount of
Series B Notes
Outstanding

 

Aggregate
Principal
Amount of
Series C Notes
Outstanding

 

Teachers Insurance and Annuity Association of America

 

$

0

 

$

0

 

$

37,500,000

 

The Guardian Life Insurance Company of America

 

$

0

 

$

23,500,000

 

$

7,500,000

 

CoBank, ACB

 

$

25,000,000

 

$

0

 

$

0

 

AgFirst Farm Credit Bank

 

$

15,000,000

 

$

0

 

$

0

 

Farm Credit Bank of Texas

 

$

10,000,000

 

$

0

 

$

0

 

GreenStone Farm Credit Services, ACA/FLCA

 

$

10,000,000

 

$

7,000,000

 

$

0

 

1st Farm Credit Services, PCA

 

$

0

 

$

7,500,000

 

$

0

 

Farm Credit Services of America, PCA

 

$

0

 

$

7,000,000

 

$

0

 

Totals

 

$

60,000,000

 

$

45,000,000

 

$

45,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER

 

This Joinder to the Fifth Waiver to Note Purchase Agreement (the “Waiver
Agreement”), dated as of July 29, 2016 (the “Effective Date”), by and among
Intrepid Potash, Inc. and the Holders is executed and delivered by
[                  ] (the “Joining Holder”) as of [           ].  Each
capitalized term used herein but not otherwise defined shall have the meaning
set forth in the Waiver Agreement.

 

The Joining Holder hereby agrees to be bound by all of the terms of the Waiver
Agreement (as the same may be hereafter amended, restated or otherwise modified
from time to time).  The Joining Holder shall hereafter be deemed to be a
“Holder” for all purposes under the Waiver Agreement.

 

This Joinder shall be construed and enforced in accordance with, and the rights
of the parties hereto shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

 

                                  ,

as the Joining Holder

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Aggregate Outstanding Principal Amount of Notes Held by Joining Holder:

 

$

 

--------------------------------------------------------------------------------